Title: From Thomas Jefferson to George Washington, 7 August 1791
From: Jefferson, Thomas
To: Washington, George



Aug. 7. 1791.

Th: Jefferson has the honour to send for the President’s perusal, his letters to Govr. Sinclair and Judge Symmes: as also letters received from the postmaster at Richmond on the subject of the two cross posts. He has gone further as to that towards the South Western territory, than Th: J’s letter authorized, as he only submitted it to his enquiry and consideration whether a post along that rout could maintain itself. He has advertized it as if decided on. However there is doubtless time enough to correct the rout, if it be not what the President would wish.
 
